Exhibit 10(a)

 
 
AMENDMENT TO THE
ALLETE DIRECTOR STOCK PLAN




The ALLETE Director Stock Plan (the “Plan”), dated May 9, 1995, as amended, is
amended as follows, effective May 1, 2010:


1.       Section V is amended by deleting section B. in its entirety and
replacing it with the following:


“B.  Each Director shall receive a Stock Payment for services rendered during
the Service Period on the first business day of June or as soon as practicable
following that date and such Stock Payment shall be equal in value to $60,000,
except that the Stock Payment to the Board Chairman shall be equal in value to
$90,000.  The number of shares shall be calculated by dividing the amount of the
Stock Payment by the fair market value of a share of Common Stock, which for
this purpose means the average New York Stock Exchange closing price for the
last 5 days up to and including the date that is 10 calendar days prior to June
1 of the Service Period (or on the first business day thereafter if June 1 is
not a business day).  To the extent the Director has not elected to defer some
or all of the Stock Payment pursuant to the ALLETE Amended and Restated
Non-Employee Director Compensation Deferral Plan II, the Company shall either
issue shares or cause the appropriate number of shares of Common Stock to be
purchased in the market and delivered to the Director or, at the Company’s
election, to the Director’s Invest Direct account or to the Director’s account
in such successor dividend reinvestment plan as the Company may
establish.  Fractional shares may be paid in cash.  Directors joining the Board
during a Service Period after the first business day in June will receive their
Stock Payment, valued using the same general methodology described above, as
soon as practicable after the first business day following the effective date of
their election or appointment to the Board.”


2.                 In all respects not amended, the Plan is hereby ratified and
confirmed.


IN WITNESS WHEREOF, and as evidence of the adoption of this amendment to the
Director Stock Plan, the Board of Directors of ALLETE, Inc. has caused this
amendment to be executed by its duly authorized representative this 20th day
April, 2010.


ALLETE, Inc.






By:  Alan R.
Hodnik                                                                   
Alan R. Hodnik
President
ATTEST:




By:  Deborah A.
Amberg                                                                    
Deborah A. Amberg
Senior Vice President, General Counsel & Secretary

 
 

--------------------------------------------------------------------------------

 
